Title: To Thomas Jefferson from William C. C. Claiborne, 19 August 1803
From: Claiborne, William C. C.
To: Jefferson, Thomas


          
            Dear Sir,
            Natchez August 19h, 1803.
          
          My friend Doctor Lattimore, having it in contemplation to pass thro’ Albermarle, on his way to the Seat of Government, I have taken the liberty to introduce him to your Acquaintance;—You will find the Doctor a well informed, modest man—his political principles are purely republican, and his firmness may be relied upon.—
          I will refer you to Doctor Lattimore for the State of Affairs in this quarter;—he is well acquainted with the local Interest of the Territory, and can also give you some general Information concerning the Province of Louisiana.—
          I pray you to accept my best wishes for your private & public happiness, and believe me to be—
          With great Respect, Your faithful friend & Mos. Obd. hbl Sert.
          
            William C. C. Claiborne
            
          
        